



Exhibit 10.1


 
DR PEPPER SNAPPLE GROUP, INC.
SEVERANCE PAY PLAN
FOR EXECUTIVES (CEO and BB0-BB3)
AND SUMMARY PLAN DESCRIPTION
(As amended effective as of October 15, 2017)
I.
PURPOSE

The purpose of the Dr Pepper Snapple Group, Inc. Severance Pay Plan for
Executives and Summary Plan Description (the “Plan”) is to provide financial
benefits to eligible Participants who lose their positions with the Company
involuntarily under severance‑qualifying conditions.
The Plan is intended to qualify for the exemptions provided under Title I or
ERISA (as noted in Labor Regulation 2520.104-24) for welfare plans that are
maintained primarily to provide benefits for a select group of management or
highly compensated employees. To comply with such requirements, the benefits to
be provided under this Plan shall be paid as needed solely from the general
assets of the Company.
II.
DEFINITIONS



“Administrative Committee” means (i) with respect to the CEO, and executives at
levels of BB0 through BB2, the Compensation Committee of the Board of Directors,
and (ii) with respect to employees at BB3 level, a committee appointed by the
Board of Directors of the Company or the Compensation Committee of the Board of
Directors of the Company, as such committee may be constituted from time to
time.


“Anticipated Incentive Plan Cash Compensation” shall mean the amount that would
be payable in cash to the Participant under the Incentive Plan for the year in
which the Termination Date occurs, as if the Company’s performance against the
metrics, on which the Participant’s payment for such year under the Incentive
Plan was to be determined, was at target level.


“Base Salary” means the Participant’s base rate of pay as of the Date of
Termination without taking into consideration bonuses, incentive pay, car
allowance or benefits, fringe benefits or other Participant benefits or
extraordinary compensation. Any performance or merit reviews that are pending or
in process shall not be considered in determining a Participant’s Base Salary.


“BB” refers the broadband level of the executive as follows:
BB0    -    Chief Financial Officer
BB1    -    Presidents (of Packaged Beverages, Beverage Concentrates and
Latin America Beverages)
BB2    -    Executive Vice Presidents and CEO, Bai Brands
BB3    -    Senior Vice Presidents




1

--------------------------------------------------------------------------------





“Cash Compensation” for any Participant shall mean the sum of Base Salary, plus
Anticipated Incentive Plan Cash Compensation.


“CEO” means the Chief Executive Officer of the Company as elected by the Board
of Directors.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Company” means Dr Pepper Snapple Group, Inc. and its direct and indirect U.S.
subsidiaries.


“Comparable Position” means a position which offers the affected Participant
generally comparable base salary and incentive compensation opportunity, as
determined in the sole discretion of the Plan Administrator, provided that is
located no more than 50 miles from the office location of the Participant’s
former position.


“Executive” is an employee of the Company and holds a position which is
classified by the Company the Chief Executive Officer or an employee at a BB0
through BB3 level.


“Human Resources Department” means the Vice President of Human Resources of the
applicable Company or his or her delegate.


“Incentive Plan” means the annual cash incentive plan of the Company, as such
plan is in effect from time to time, as amended from time to time.


“Notification Date” means the date an Executive is notified in writing that he
or she is being terminated and receives a copy of his or her Severance
Agreement.


“Participant” means an Executive who has been designated as a Participant as
described in Section III. The term “Participant” shall not include any employee
who is designated as “hourly” by the Company on its payroll, personnel and
benefits system.


“Plan Administrator” means the Administrative Committee.


“Qualifying Termination” has the meaning set forth in Section IV.A.


“Release” means a waiver and release of all claims related to a Participant’s
employment and separation from employment, in such form as the Company may
require.


“Severance Agreement” means the individual notice received by an eligible
employee indicating his or her eligibility for benefits under the Plan, setting
forth his or her Termination Date and prescribing other terms and conditions of
an employee’s participation in the Plan.


Termination for “Cause” means termination by the Company of the Participant’s
Employment for the Participant’s:


2

--------------------------------------------------------------------------------









i.
willful failure to substantially perform the Participant’s duties with the
Company;



ii.
breach of the Participant’s duty of loyalty toward the Company;



iii.
commission of an act of dishonesty toward the Company, theft of the Company’s
corporate property, or usurpation of the Company’s corporate opportunities;



iv.
unethical business conduct including any violation of law connected with the
Participant’s Employment; or



v.
conviction of any felony involving dishonest or immoral conduct.



For purposes of the definition of Cause, the term Company shall refer to the
Company or any Subsidiary, and an act or failure to act by the Participant’s
shall be considered “willful” only if the Participant’s conduct was not in good
faith and the Participant lacked a reasonable belief that the Participant’s act
or omission was in the best interests of the Company.


“Termination Date” means a Participant’s last date of employment with the
Company as set forth in his or her Severance Agreement.


III.
ELIGIBILITY; OTHER PLANS

An individual who (1) is classified as a regular, full-time Executive of the
Company, (2) is not classified under the normal worker classification procedures
of the Company as an independent contractor, leased employee or temporary or
seasonal worker, (3) is on the active payroll of the Company, (4) is not
otherwise covered by a written employment agreement (unless such agreement
specifically provides for severance benefits to be paid under this Plan), and
(5) has not waived participation in the Plan, will be eligible to participate in
this Plan on the date on which he or she is designated in writing as eligible by
the Company. An employee so designated thereupon becomes a Participant eligible
for benefits under the Plan in the event the qualifying conditions set forth in
Section IV are satisfied. The Plan Administrator shall have the sole discretion
to determine eligibility of individuals for participation in the Plan and
whether a Participant has met the qualifications for benefits set forth in
Section IV.
If a Participant is terminated (the “Termination Event”) and meets qualifying
conditions for severance benefits under this Plan, as provided in Section IV
hereof, but is also a participant in, and would be eligible to receive benefits
for the Termination Event, under the Company’s Change in Control Severance Plan
(the ‘CIC Severance Plan’), then the Executive shall only be entitled to receive
those benefits that would be payable or provided under the CIC Plan and would
not be entitled to receive any benefits under this Plan. Any benefits payable or
provided pursuant to the Plan shall be paid in the same time and form as
specified in the Plan. Any amounts payable or provided under the CIC Plan will
be payable or provided as set forth in the CIC Plan.


3

--------------------------------------------------------------------------------







IV.
SEVERANCE BENEFITS



A.Qualifying Conditions. Subject to the limitations set forth below in this
Section IV, the Company will provide severance benefits to Participants whose
termination of employment is a Qualifying Termination.


1.
Qualifying Terminations. A Participant will be eligible for severance benefits
under the Plan only if the Participant’s employment is involuntarily terminated,
none of the circumstances set forth in Section IV.A.2. apply, the Participant
complies with all the conditions set forth in this Plan and the Severance
Agreement, and the Participant timely executes and does not revoke the Release,
as described in Section IV.B. below. For the avoidance of doubt, neither
(a) changes in a Participant’s shift, hours, reporting relationships or duties
nor (b) changes in a Participant’s compensation or benefits, will constitute an
involuntary termination of employment for purposes of this Plan.



2.
Disqualifying Circumstances. A Participant will not be eligible for severance
benefits under the Plan if any of the following apply:



a.
A Participant dies, resigns, abandons his or her job, fails to timely return
from an approved leave of absence or initiates termination on any similar basis;



b.
A Participant accepts employment with a successor employer where all of the
following conditions are present: (i) the successor employer acquired from the
Company substantially all of the assets or stock of a subsidiary, division,
business unit, or other identifiable part of the Company’s business (the
“acquired unit”), (ii) immediately prior to such acquisition, the Participant
was employed with the acquired unit, and (iii) the loss of the Participant’s
employment with the Company was in connection with such acquisition of the
acquired unit by the successor;



c.
A Participant, whose position at a location is eliminated, is offered a
Comparable Position by the Company, any affiliate of the Company or a successor
to all or part of the Company’s business (including as part of an outsourcing
arrangement);



d.
The employment of a Participant is terminated for Cause; or



e.
A Participant does not sign and return a Release within the time period
prescribed in the Severance Agreement or revokes the Release within the
applicable seven-day revocation period.



4

--------------------------------------------------------------------------------







3.
Severance Benefits. The Severance Agreement will specify the severance benefits
applicable to the Participant as set forth in this Plan, including the
applicable level and form of outplacement services. The Severance Agreement will
also specify the time period required for the return of the Release, which shall
be the number of days following the Termination Date prescribed by the Plan
Administrator in its discretion, but in all events shall end no later than the
date 60 days following the Termination Date.



B.
Severance Payment Formula.



1.
The amount of a Participant’s lump-sum severance payment is determined by the
Participant’s broad band level and Cash Compensation in the Participant’s
current position as of the Participant’s Termination Date, as determined by the
Plan Administrator pursuant to the schedule set forth below.



a.
CEO and BB00- BB03 Severance Formula



Broadband Level
Severance Multiple
CEO
2.5 x Cash Compensation
BB00
2.25 x Cash Compensation
BB01
2.0 x Cash Compensation
BB02
1.5 x Cash Compensation
BB03
1.0 x Cash Compensation



2.
The lump-sum severance payment under this Plan shall be reduced by any
termination notice pay that a Participant may be eligible to receive under the
federal Worker Adjustment Retraining and Notification Act (WARN) or any
applicable state or local plant closing laws or laws requiring severance pay or
benefits.



3.
Severance payments will be subject to statutory deductions, including
withholding, and will be paid in a single lump sum payment. Severance payments
will be made on the next normal payroll cycle after the later of (a) the
Participant’s Termination Date and (b) the expiration of seven days after the
execution and return of the Release without the Participant having revoked the
Release; provided, however, that if the time period for the return of the
Release specified in the Severance Agreement could result in the payment of a
severance payment in one of two calendar years, the severance payment will be
made in the later calendar year.



C.COBRA Benefits.


1.
After the Termination Date, the Participant may continue applicable medical,
vision and/or dental benefit coverage pursuant to the



5

--------------------------------------------------------------------------------





Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). If
the Participant makes a timely election under COBRA to continue the medical,
vision and/or dental benefits that were provided by the Company immediately
prior to the Termination Date, the Company will pay the associated COBRA
premiums for the eighteen (18) month period commencing on the Termination Date
(the “Continuation Period”), minus the premium the Participant would have paid
for such coverage as an active employee. During the Continuation Period, the
Participant shall continue to pay the medical, dental and vision plan premiums
paid by similarly situated active employees. However, if, during the
Continuation Period, the Participant becomes employed by a new employer and is
eligible for medical, vision and dental benefits, and the Participant chose to
continue COBRA coverage, the Participant will become solely responsible for the
entire COBRA premium.


2.
If employee is an eligible Participant in the Dr Pepper Snapple Group, Inc.
Omnibus Stock Incentive Plan of 2009, the Dr Pepper Snapple Group, Inc. Personal
Pension Account Plan, the Dr Pepper Snapple Savings & Incentive Plan, or any
other incentive, deferred compensation or retirement plan, the Participant’s
rights upon termination of employment shall be as set forth in such plans.



D.Pro-rata Incentive Plan Award.


1.
If a Participant is a participant in the Incentive Plan, such Participant will
be eligible to receive a lump sum payment of any applicable Incentive Plan award
on a pro-rata basis using as a numerator the number of full weeks worked during
the calendar year as of the Participant’s Termination Date and a denominator of
52, less statutory deductions.



2.
The pro-rata Incentive Plan award will be subject to the Company’s performance
relative to its performance goals under the Incentive Plan and the determination
of performance relative to goals shall be entirely in the discretion of the Plan
Administrator.



3.
Any Incentive Plan award will be payable at the same time in the calendar year
following the Participant’s Termination Date if and when other participants
under the Incentive Plan receive their payments; provided however that payment
shall be made not later than March 15th of the calendar year following the year
in which the Termination Date occurs.



E.Outplacement.


1.
The Company will provide outplacement services such as, by way of example,
resumé development, job search assistance and skills training. The actual amount
and type of outplacement services depends on the



6

--------------------------------------------------------------------------------





circumstances of termination of the Participant and the broad band level of the
Participant’s current position as of the Participant’s Notification Date as
determined by the Plan Administrator.


2.
The specific outplacement services offered to each broad band level are
determined by the Company’s agreement with the outplacement services provider in
effect as of the Participant’s Termination Date and may vary from region to
region. Outplacement services cease at the earlier of when the Participant
accepts an offer of employment or as specified in the Participant’s Severance
Agreement.



F.Automobile and Executive Service Allowance. For Participants who are eligible
for a car and/or executive service allowance, all car and executive service
allowance payments shall cease on the Termination Date.


G.Company Property. The Participant agrees to return to the Company, on or
before the close of business on the Termination Date, any and all the Company
property and equipment that the participant has or may have in his/her
possession or control, except as expressly permitted in writing by an authorized
officer of the Company. If the participant does not return any items of the
Company property in his/her possession or control by said date, then the Company
may, in addition to any rights and remedies it may have under this Agreement or
otherwise, withhold any and all payments to be made to the participant
hereunder. The participant further agrees to submit expense reports for all
outstanding balances owing or due on any Company credit accounts on or before
the close of business on the Termination Date whenever possible, and in any
event no later than 30 days following the Termination Date. The participant’s
severance payment will be offset by any personal and undocumented business
expenses appearing on any such Company credit accounts.


H.Participants on Leave of Absence.


1.
Participants on a Company-approved leave of absence, including short term
disability leave, long term disability leave, Family and Medical Leave, or other
approved paid or unpaid leaves of absence, are not eligible for severance
benefits while on leave of absence.



2.
A Participant returning from an approved leave of absence of less than six
months’ duration will become eligible for severance benefits upon return to
active status if:



a.
A Participant would have been eligible for severance benefits if he or she had
not been on an approved leave of absence of less than six months’ duration; or

b.
The Participant timely returns to work from an approved leave of absence of less
than six month’s duration, the Participant’s position has been filled and there
are no open Comparable Positions with the Company.



7

--------------------------------------------------------------------------------







3.
A Participant on a leave of absence of more than six months’ duration is not
eligible for severance benefits under the Plan under any circumstances.



I.Termination for Cause or Misconduct. If the Company discovers information that
would have constituted grounds for Participant’s termination pursuant to Section
IV.A.2.d. at any time after the Participant’s Notification Date, the Company’s
obligation to make payments or provide benefits pursuant to this Plan shall
terminate immediately and permanently effective on the date of discovery of the
information that would have constituted grounds for termination pursuant to
Section IV.A.2.d.
J.At-Will Employment. Nothing contained in this Plan is intended to alter the
fact that employment with the Company is at will. The Company reserves the right
to terminate the employment of a Participant at any time, with or without cause,
with or without notice, in its sole discretion.
K.Non-Alienation. A Participant, former Participant or beneficiary may not
pledge, hypothecate, anticipate or in any way create a lien upon any amounts
payable under this Plan, and no benefits payable hereunder shall be assignable
in anticipation of payment either by voluntary or involuntary acts or by
operation of law.
L.Unfunded Plan. The Plan shall not be funded and Plan benefits will be paid
from the general assets of the Company. No assets will be set aside in trust or
other similar arrangement to pay Plan benefits, and no Participant shall have
any right to, or interest in, any assets of the Company that may be applied by
the Company to the payment of benefits under the Plan.
M.Tax Withholding. The Company may withhold from any benefits payable under this
Plan all federal, state, city or other taxes as may be required pursuant to any
law or governmental regulation or ruling.


N.Code Section 409A.


1.This Plan is intended to comply with or be exempt from Code Section 409A and
any ambiguous provisions will be construed in a manner that is compliant with or
exempt from the application of Code Section 409A. A Qualifying Termination of
employment of a Participant is intended to constitute an involuntary separation
from service for purposes of Code Section 409A, and a Termination Date will only
be deemed to have occurred when a Participant has incurred a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code and
applicable administrative guidance issued thereunder. The severance payments
under Section IV.C.1 are intended to meet the short-term deferral and/or
involuntary separation from service pay exclusion from Code Section 409A. No
Participant shall have any right to specify the calendar year during which any
payment hereunder shall be made.


2.All reimbursements and in-kind benefits (other than outplacement) provided
pursuant to this Plan shall be made in accordance with Treasury Regulation


8

--------------------------------------------------------------------------------





Section 1.409A-3(i)(l)(iv) such that any reimbursements or in-kind benefits will
be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, (A) the amounts reimbursed and in-kind
benefits provided under this Plan during a Participant’s taxable year may not
affect the amounts reimbursed or in-kind benefits provided in any other taxable
year (except with respect to health, dental and vision benefits), (B) the
reimbursement of an eligible expense shall be made on or before the last day of
a Participant’s taxable year following the taxable year in which the expense was
incurred, and (C) the right to reimbursement or an in-kind benefit is not
subject to liquidation or exchange for another benefit.


3.If the Company determines that a Participant is a “specified employee” within
the meaning of Code Section 409A as of his or her Termination Date,
distributions or benefits that are deferred compensation subject to Code Section
409A shall be made under this Plan on the later of (1) the date that such
distribution or benefit is to be provided under this Plan and (2) the earlier of
(x) the date that is six months and two days after such Participant’s
Termination Date or (y) the date of such Participant’s death. In addition, in
the event of a payment delayed under this Section, the Company agrees to pay to
the Participant as of the date it makes the delayed payment, simple interest on
such delayed amount at the applicable Federal rate provided for in Code Section
7872(f)(2)(A), based on the number of days the payment was delayed.


V.
AMENDMENT OR TERMINATION



The Board of Directors of Dr Pepper Snapple Group, Inc. reserves the right to
amend, modify, suspend or terminate this Plan, or any portion of it, and the
benefits discussed herein at any time, with or without advance notice and for
any reason; provided, however, the rights of any Participant who has been
notified in writing of his or her termination of employment under circumstances
that would constitute a Qualifying Termination shall not be affected by any
later Plan amendment or termination.


VI.
GOVERNING LAW; EXCLUSIVE VENUE



To the extent not preempted by the Employee Retirement Income Security Act of
1974, as amended, the terms and provisions of this Agreement and release shall
be governed by and construed in accordance with the laws of the STATE OF TEXAS,
exclusive of any conflict of law provisions, and venue for all purposes of any
dispute involving the Plan, the Severance Agreement and Release shall be in a
state or federal court of competent jurisdiction sitting in COLLIN COUNTY, TEXAS
or the applicable appellate court having jurisdiction over actions filed in such
district court.


VII.
PLAN ADMINISTRATOR



The Plan Administrator shall have all powers necessary to determine, in its sole
discretion, all questions concerning the administration of the Plan, including
questions of eligibility and of the amount and duration of any benefits payable
hereunder. In addition, the Plan Administrator shall have full authority to
interpret and apply the provisions of the Plan, including authority to correct


9

--------------------------------------------------------------------------------





any defects or omissions or to reconcile any inconsistencies herein. Benefits
under this Plan will be paid only if the Plan Administrator decides in its
discretion that the applicant is entitled to them. The Plan Administrator may
make such rules and regulations for the administration of the Plan as it deems
necessary or desirable. Any determination by the Plan Administrator and any
action taken thereon in good faith shall be conclusive and binding on all
persons.


VIII.
NO OTHER PLANS; REPRESENTATIONS CONTRARY TO THE PLAN



This Plan supersedes any and all other severance plans, programs or practices
otherwise applicable to the Participant other than, to the extent applicable,
the CIC Severance Plan as described in Section III. The Plan may be amended or
terminated only by means of a written document authorized by the Board of
Directors of Dr Pepper Snapple Group, Inc. No verbal or written representations
contrary to the terms of the Plan and its written amendments shall be binding
upon the Plan, the Plan Administrator or the Company.


IX.
CLAIMS PROCEDURE



All claims for benefits under the Plan by an eligible Participant shall be made
in writing to the Plan Administrator or its delegate within 60 days of the date
of the alleged occurrence giving rise to the claim. Generally, if a benefit is
denied in whole or in part, a claimant will receive a written notice setting
forth the specific reason for the denial within 90 days from the date the
claimant filed the claim, or 180 days if the claimant is notified of an
extension.


If a claimant disagrees with the decision, he or she may request a review of the
denied claim by writing to the Administrative Committee at 5301 Legacy Drive,
Plano, Texas 75024. The request for this review must be made within 90 days of
the date the claimant receives the denial. The claimant may review any documents
related to the appeal, and the claimant must submit issues and comments in
writing. The claimant should include a description of the benefits he or she is
applying for and the reasons for the request, as well as any explanations,
denial letters and other communications the claimant has received. The final
decision on the appeal will be made promptly, usually within 60 days after the
request for review is received. If special circumstances apply, the claimant
will be provided with the final decision no later than 120 days after the
request for review has been received. If the appeal is denied, the claimant has
90 days within which to bring suit against the Plan for any claim related to
such denied appeal; any such suit initiated after such 90-day period shall be
precluded.


Whenever the Plan Administrator or its delegate denies a claim or an appeal, the
claimant will be provided a written notice specifying the specific reasons for
the denial, reference to the Plan provisions upon which the denial is based,
whether additional material or information is required for payment of benefits
under the Plan and an explanation of why such material or information is
necessary, an explanation of the claims review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse
determination after appeal, subject to the 90-day limitations period described
above.




10

--------------------------------------------------------------------------------







X.
Release of Claims.



As an express condition of eligibility for severance benefits, the Participant
is required to sign and return a Release to receive the severance benefits
available under this Plan. No severance benefits will begin or be paid until the
execution and return of the Release by the Participant to the Plan Administrator
and the expiration of seven days thereafter during which the Participant does
not revoke the Release. Nothing contained in the Release will limit (i) a
Participant’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“U.S.
Government Agencies”); (ii) a Participant’s ability to communicate with any U.S.
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any U.S. Government Agency, including providing
documents or other information, without notice to the Company, or (iii) the
Participant’s right to receive an award for information provided to any U.S.
Government Agencies.




11

--------------------------------------------------------------------------------







XI.
EFFECTIVE DATE



This Dr Pepper Snapple Group, Inc. Severance Pay Plan and Summary Plan
Description was approved by the Compensation Committee of the Board of Directors
of Dr Pepper Snapple Group, Inc. and established effective as of October 15,
2017.




DR PEPPER SNAPPLE GROUP, INC.




By:     /s/ Dmitry Shmoys
Dmitry Shmoys
Vice President, Compensation and Benefits






12